(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       INTEL CORPORATION INVESTMENT POLICY
             COMMITTEE ET AL. v. SULYMA

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

 No. 18–1116. Argued December 4, 2019—Decided February 26, 2020
The Employee Retirement Income Security Act of 1974 (ERISA) requires
  plaintiffs with “actual knowledge” of an alleged fiduciary breach to file
  suit within three years of gaining that knowledge, 29 U.S. C. §1113(2),
  rather than within the 6-year period that would otherwise apply. Re-
  spondent Sulyma worked at Intel Corporation from 2010 to 2012 and
  participated in two Intel retirement plans. In October 2015, he sued
  petitioners—administrators of those plans—alleging that they had
  managed the plans imprudently. Petitioners countered that the suit
  was untimely under §1113(2) because Sulyma filed it more than three
  years after they had disclosed their investment decisions to him. Al-
  though Sulyma had visited the website that hosted many of these dis-
  closures many times, he testified that he did not remember reviewing
  the relevant disclosures and that he had been unaware of the allegedly
  imprudent investments while working at Intel. The District Court
  granted summary judgment to petitioners under §1113(2). The Ninth
  Circuit reversed. That court agreed with petitioners that Sulyma
  could have known about the investments from the disclosures, but held
  that his testimony created a dispute as to when he gained “actual
  knowledge” for purposes of §1113(2).
Held: A plaintiff does not necessarily have “actual knowledge” under
  §1113(2) of the information contained in disclosures that he receives
  but does not read or cannot recall reading. To meet §1113(2)’s “actual
  knowledge” requirement, the plaintiff must in fact have become aware
  of that information. Pp. 5–12.
     (a) ERISA’s “plain and unambiguous statutory language” must be
  enforced “according to its terms.” Hardt v. Reliance Standard Life Ins.
  Co., 560 U.S. 242, 251. Although ERISA does not define the phrase
2      INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                                  Syllabus

    “actual knowledge,” its meaning is plain. Dictionaries confirm that, to
    have “actual knowledge” of a piece of information, one must in fact be
    aware of it. Legal dictionaries give “actual knowledge” the same mean-
    ing. The law will sometimes impute knowledge—often called “con-
    structive” knowledge—to a person who fails to learn something that a
    reasonably diligent person would have learned. The addition of “ac-
    tual” in §1113(2) signals that the plaintiff’s knowledge must be more
    than hypothetical. Congress has repeatedly drawn the same “linguis-
    tic distinction,” Merck & Co. v. Reynolds, 559 U.S. 633, 647, elsewhere
    in ERISA. When Congress has included both actual and constructive
    knowledge in ERISA limitations provisions, Congress has done so ex-
    plicitly. But Congress has never added to §1113(2) the language it has
    used in those other provisions to encompass both forms of knowledge.
    Pp. 5–8.
       (b) Petitioners’ arguments for a broader reading of §1113(2) based
    on text, context, purpose, and statutory history all founder on Con-
    gress’s choice of the word “actual.” Petitioners may well be correct that
    heeding the plain meaning of §1113(2) substantially diminishes the
    protection that it provides for ERISA fiduciaries. But if policy consid-
    erations suggest that the current scheme should be altered, Congress
    must be the one to do it. Pp. 8–11.
    (c) This opinion does not foreclose any of the “usual ways” to prove ac-
    tual knowledge at any stage in the litigation. Farmer v. Brennan, 511
U.S. 825, 842. Plaintiffs who recall reading particular disclosures will
    be bound by oath to say so in their depositions. Actual knowledge can
    also be proved through “inference from circumstantial evidence.” Ibid.
    And this opinion does not preclude defendants from contending that
    evidence of “willful blindness” supports a finding of “actual
    knowledge.” Cf. Global-Tech Appliances, Inc. v. SEB S. A., 563 U.S.
754, 769. Pp. 11–12.
909 F.3d 1069, affirmed.

    ALITO, J., delivered the opinion for a unanimous Court.
                        Cite as: 589 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 18–1116
                                    _________________


    INTEL CORPORATION INVESTMENT POLICY
       COMMITTEE, ET AL., PETITIONERS v.
           CHRISTOPHER M. SULYMA
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                               [February 26, 2020]

  JUSTICE ALITO delivered the opinion of the Court.
  The Employee Retirement Income Security Act of 1974
(ERISA) requires plaintiffs with “actual knowledge” of an
alleged fiduciary breach to file suit within three years of
gaining that knowledge rather than within the 6-year pe-
riod that would otherwise apply. §413(a)(2)(A), 88 Stat.
889, as amended, 29 U.S. C. §1113. The question here is
whether a plaintiff necessarily has “actual knowledge” of
the information contained in disclosures that he receives
but does not read or cannot recall reading. We hold that he
does not and therefore affirm.
                              I
                              A
  Retirement plans governed by ERISA must have at least
one named fiduciary, §1102(a)(1), who must manage the
plan prudently and solely in the interests of participants
and their beneficiaries, §1104(a). Fiduciaries who breach
these duties are personally liable to the plan for any result-
ing losses. §1109(a). ERISA authorizes participants and
2   INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                      Opinion of the Court

their beneficiaries, as well as co-fiduciaries and the Secre-
tary of Labor, to sue for that relief. §1132(a)(2).
   Such suits must be filed within one of three time periods,
each with different triggering events. The first begins when
the breach occurs. Specifically, under §1113(1), suit must
be filed within six years of “the date of the last action which
constituted a part of the breach or violation” or, in cases of
breach by omission, “the latest date on which the fiduciary
could have cured the breach or violation.” We have referred
to §1113(1) as a statute of repose, which “effect[s] a legisla-
tive judgment that a defendant should be free from liability
after the legislatively determined period of time.” Califor-
nia Public Employees’ Retirement System v. ANZ Securities,
Inc., 582 U. S. ___, ___ (2017) (slip op., at 5) (internal quo-
tation marks omitted).
   The second period, which accelerates the filing deadline,
begins when the plaintiff gains “actual knowledge” of the
breach. Under §1113(2), suit must be filed within three
years of “the earliest date on which the plaintiff had actual
knowledge of the breach or violation.” Section 1113(2) is a
statute of limitations, which “encourage[s] plaintiffs to pur-
sue diligent prosecution of known claims.” Id., at ___ (slip
op., at 5) (internal quotation marks omitted).
   The third period, which applies “in the case of fraud or
concealment,” begins when the plaintiff discovers the al-
leged breach. §1113. In such cases, suit must be filed
within six years of “the date of discovery.” Ibid.
                             B
  Respondent Sulyma worked at Intel Corporation from
2010 to 2012. He participated in two Intel retirement
plans, the Intel Retirement Contribution Plan and the Intel
401(k) Savings Plan. Payments into these plans were in
                      Cite as: 589 U. S. ____ (2020)                     3

                          Opinion of the Court

turn invested in two funds managed by the Intel Invest-
ment Policy Committee.1 These funds mostly comprised
stocks and bonds. After the stock market decline in 2008,
however, the committee increased the funds’ shares of al-
ternative assets, such as hedge funds, private equity, and
commodities. These assets carried relatively high fees.
And as the stock market rebounded, Sulyma’s funds lagged
behind others such as index funds.
   Sulyma filed this suit on behalf of a putative class in Oc-
tober 2015, alleging primarily that the committee and other
plan administrators (petitioners here) had breached their
fiduciary duties by overinvesting in alternative assets. Pe-
titioners countered that the suit was untimely under
§1113(2). Although Sulyma filed it within six years of the
alleged breaches, he filed it more than three years after pe-
titioners had disclosed their investment decisions to him.
   ERISA and its implementing regulations mandate vari-
ous disclosures to plan participants. See generally 29
U.S. C. §§1021–1031; see also Gobeille v. Liberty Mut. Ins.
Co., 577 U. S. ___, ___–___ (2016). Sulyma received numer-
ous disclosures while working at Intel, some explaining the
extent to which his retirement plans were invested in alter-
native assets. In November 2011, for example, he received
an e-mail informing him that a Qualified Default Invest-
ment Alternative (QDIA) notice was available on a website
called NetBenefits, where many of his disclosures were
hosted. See App. 149–151; see also 29 CFR §§2550.404c–
5(b)–(d) (2019) (QDIA notices); §2520.104b–1(c) (regulating
electronic disclosure). This notice broke down the percent-
ages at which his 401(k) fund was invested in stocks, bonds,
hedge funds, and commodities. See App. 236. In 2012, he
received a summary plan description explaining that the

——————
  1 Specifically the Intel Global Diversified Fund, in which his retirement

contribution plan was automatically invested, and the Intel Target Date
2045 Fund, which he chose for his 401(k) plan.
4   INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                      Opinion of the Court

funds were invested in stocks and alternative assets, id., at
227, and referring him to other documents—called fund fact
sheets—with the percentages in graphical form. See 29
U.S. C. §§1022, 1024(b) (summary plan descriptions); see
also App. 307 (June 2012 fact sheet for his 401(k) plan
fund); id., at 338 (June 2012 fact sheet for his retirement
contribution plan fund); id., at 277–340 (other fact sheets
provided during his tenure at Intel). Also in 2012, he re-
ceived e-mails directing him to annual disclosures that pe-
titioners provided for both his plans, which showed the un-
derlying funds’ return rates and again directed him to the
NetBenefits site for further information. See 29 CFR
§2550.404a–5; see also App. 242–243 (retirement contribu-
tion plan annual disclosure); id., at 250–251 (401(k) plan
annual disclosure).
   Petitioners submitted records showing that Sulyma vis-
ited the NetBenefits site repeatedly during his employ-
ment. Id., at 258–276. But he testified in his deposition
that he did not “remember reviewing” the above disclosures
during his tenure. Id., at 175; see also id., at 183, 193, 196–
197. He also stated in a declaration that he was “unaware”
while working at Intel “that the monies that [he] had in-
vested through the Intel retirement plans had been in-
vested in hedge funds or private equity.” Id., at 212. He
recalled reviewing only account statements sent to him by
mail, which directed him to the NetBenefits site and noted
that his plans were invested in “short-term/other” assets
but did not specify which. See, e.g., id., at 375.
   The District Court granted summary judgment to peti-
tioners under §1113(2), reasoning that “[i]t would be im-
proper to allow Sulyma’s claims to survive merely because
he did not look further into the disclosures made to him.”
2017 WL 1217185, *9 (ND Cal., Mar. 31, 2017). The Ninth
                      Cite as: 589 U. S. ____ (2020)                     5

                          Opinion of the Court

Circuit reversed. As relevant here,2 the court construed “ac-
tual knowledge” to mean “what it says: knowledge that is
actual, not merely a possible inference from ambiguous cir-
cumstances.” 909 F.3d 1069, 1076 (2018) (internal quota-
tion marks omitted). Although Sulyma “had sufficient in-
formation available to him to know about the allegedly
imprudent investments” more than three years before filing
suit, the court held that his testimony created a dispute as
to when he actually gained that knowledge. Id., at 1077.
   Several Circuits have likewise construed §1113(2) to re-
quire “knowledge that is actual,” id., at 1076, but one has
construed it to require only proof of sufficient disclosure.3
We granted certiorari, 587 U. S. ___ (2019), to resolve
whether the phrase “actual knowledge” does in fact mean
“what it says,” 909 F.3d, at 1076, and hold that it does.
                             II
                             A
  “We must enforce plain and unambiguous statutory lan-
guage” in ERISA, as in any statute, “according to its terms.”
Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 251
(2010). Although ERISA does not define the phrase “actual
knowledge,” its meaning is plain. Dictionaries are hardly
necessary to confirm the point, but they do. When Congress

——————
  2 The court also addressed the separate question of what exactly a

plaintiff must actually know about a defendant’s conduct and the rele-
vant law in order for §1113(2) to apply. That question is not before us
and we do not address it.
  3 Compare Caputo v. Pfizer, Inc., 267 F.3d 181, 194 (CA2 2001); Reich

v. Lancaster, 55 F.3d 1034, 1056–1057 (CA5 1995); Gluck v. Unisys
Corp., 960 F.2d 1168, 1176 (CA3 1992); Radiology Center, S. C., v. Stifel,
Nicolaus & Co., 919 F.2d 1216, 1222 (CA7 1990); Brock v. Nellis, 809
F.2d 753, 754–755 (CA11 1987), with Brown v. Owens Corning Invest-
ment Review Comm., 622 F.3d 564, 571 (CA6 2010) (“Actual knowledge
does not require proof that the individual Plaintiffs actually saw or read
the documents that disclosed the allegedly harmful investments” (inter-
nal quotation marks omitted)).
6    INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                          Opinion of the Court

passed ERISA, the word “actual” meant what it means to-
day: “existing in fact or reality.” Webster’s Seventh New
Collegiate Dictionary 10 (1967); accord, Merriam-Webster’s
Collegiate Dictionary 13 (11th ed. 2005) (same); see also
American Heritage Dictionary 14 (1973) (“In existence;
real; factual”); id., at 18 (5th ed. 2011) (“Existing in reality
and not potential, possible, simulated, or false”). So did the
word “knowledge,” which meant and still means “the fact or
condition of being aware of something.” Webster’s Seventh
New Collegiate Dictionary 469 (1967); accord, Merriam-
Webster’s Collegiate Dictionary 691 (2005) (same); see also
American Heritage Dictionary 725 (1973) (“Familiarity,
awareness, or understanding gained through experience or
study”); id., at 973 (2011) (same). Thus, to have “actual
knowledge” of a piece of information, one must in fact be
aware of it.
  Legal dictionaries give “actual knowledge” the same
meaning: “[r]eal knowledge as distinguished from pre-
sumed knowledge or knowledge imputed to one.” Ballen-
tine’s Law Dictionary 24 (3d ed. 1969); accord, Black’s Law
Dictionary 1043 (11th ed. 2019) (defining “actual
knowledge” as “[d]irect and clear knowledge, as distin-
guished from constructive knowledge”).4 The qualifier “ac-
tual” creates that distinction. In everyday speech, “actual
knowledge” might seem redundant; one who claims
——————
  4 Petitioners cite this dictionary’s somewhat puzzling second definition

of “actual knowledge,” which it dubs “implied actual knowledge”:
“[k]nowledge of information that would lead a reasonable person to in-
quire further.” Black’s Law Dictionary 1043 (11th ed. 2019). Not even
this entry, however, appears to equate “implied actual knowledge” with
“actual knowledge” as normally understood. It instead proceeds to ref-
erence the common-law “discovery rule,” ibid., under which a limitations
period begins when “the plaintiff discovers (or reasonably should have
discovered) the injury giving rise to the claim,” id., at 585 (emphasis
added); see also Merck & Co. v. Reynolds, 559 U.S. 633, 646 (2010). As
we noted in Merck, that rule is broader than “actual knowledge.” Id.,
at 647.
                  Cite as: 589 U. S. ____ (2020)            7

                      Opinion of the Court

“knowledge” of a topic likely means to suggest that he actu-
ally knows a thing or two about it. But the law will some-
times impute knowledge—often called “constructive”
knowledge—to a person who fails to learn something that a
reasonably diligent person would have learned. See id., at
1043. Similarly, we held in Merck & Co. v. Reynolds, 559
U.S. 633 (2010), that the word “discovery,” when used in a
statute of limitations without qualification, “encompasses
not only those facts the plaintiff actually knew, but also
those facts a reasonably diligent plaintiff would have
known.” Id., at 648. The addition of “actual” in §1113(2)
signals that the plaintiff ’s knowledge must be more than
“potential, possible, virtual, conceivable, theoretical, hypo-
thetical, or nominal.” Black’s Law Dictionary 53 (4th ed.
1951). Indeed, in Merck, we cited §1113(2) as evidence of
the “linguistic distinction” between “ ‘actual knowledge’ ”
and the “hypothetical” knowledge that a reasonably diligent
plaintiff would have. 559 U.S., at 646–647 (quoting
§1113(2); emphasis in original).
   Congress has drawn the same distinction elsewhere in
ERISA. Multiple provisions contain alternate 6-year and 3-
year limitations periods, with the 6-year period beginning
at “the date on which the cause of action arose” and the 3-
year period starting at “the earliest date on which the plain-
tiff acquired or should have acquired actual knowledge of
the existence of such cause of action.” §§1303(e)(6), (f )(5)
(emphasis added); accord, §§1370(f )(1)–(2), 1451(f )(1)–(2).
ERISA also requires plaintiffs challenging the suspension
of benefits under §1085 to do so within “one year after the
earliest date on which the plaintiff acquired or should have
acquired actual knowledge of the existence of such cause of
action.” §1085(e)(9)(I)(iv). Thus, Congress has repeatedly
drawn a “linguistic distinction” between what an ERISA
plaintiff actually knows and what he should actually know.
Merck, 559 U.S., at 647. And when Congress has included
8   INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                      Opinion of the Court

both forms of knowledge in a provision limiting ERISA ac-
tions, it has done so explicitly. We cannot assume that it
meant to do so by implication in §1113(2). Instead we “gen-
erally presum[e] that Congress acts intentionally and pur-
posely when it includes particular language in one section
of a statute but omits it in another.” BFP v. Resolution
Trust Corporation, 511 U.S. 531, 537 (1994) (internal quo-
tation marks omitted).
   Petitioners dispute the characterization of anything less
than actual knowledge as constructive knowledge, arguing
that the latter term usually refers to information that a
plaintiff must seek out rather than information that is sent
to him. But if a plaintiff is not aware of a fact, he does not
have “actual knowledge” of that fact however close at hand
the fact might be. §1113(2). And Congress has never added
to §1113(2) the language it has used in other ERISA limita-
tions provisions to encompass both what a plaintiff actually
knows and what he reasonably could know.
   As presently written, therefore, §1113(2) requires more
than evidence of disclosure alone. That all relevant infor-
mation was disclosed to the plaintiff is no doubt relevant in
judging whether he gained knowledge of that information.
See Part III, infra. To meet §1113(2)’s “actual knowledge”
requirement, however, the plaintiff must in fact have be-
come aware of that information.
                               B
   Petitioners offer arguments for a broader reading of
§1113(2) based on text, context, purpose, and statutory his-
tory. All founder on Congress’s choice of the word “actual.”
   As for text, petitioners do not dispute the normal defini-
tions of “actual,” “knowledge,” or “actual knowledge.” They
focus instead on the least conspicuous part of the phrase
“had actual knowledge”: the word “had.” §1113(2). Once a
plaintiff receives a disclosure, they argue, he “ha[s]” the
knowledge that §1113(2) requires because he effectively
                  Cite as: 589 U. S. ____ (2020)             9

                      Opinion of the Court

holds it in his hand. Ibid. In other words, he has the req-
uisite knowledge because he could acquire it with reason-
able effort. That turns §1113(2) into what it is plainly not:
a constructive-knowledge requirement.
    Petitioners’ contextual argument fails for the same rea-
son. As they point out, ERISA’s disclosure regime is meant
to “ensur[e] that ‘the individual participant knows exactly
where he stands with respect to the plan.’ ” Firestone Tire
& Rubber Co. v. Bruch, 489 U.S. 101, 118 (1989) (quoting
H. R. Rep. No. 93–533, p. 11 (1973)). This is the reason for
ERISA’s requirements that disclosures be written for a lay
audience. See, e.g., 29 U.S. C. §1022(a). Once plan admin-
istrators satisfy their obligations to impart knowledge, pe-
titioners say, §1113(2)’s knowledge requirement is satisfied
too. But that is simply not what §1113(2) says. Unlike
other ERISA limitations periods—which also form
§1113(2)’s context—§1113(2) begins only when a plaintiff
actually is aware of the relevant facts, not when he should
be. And a given plaintiff will not necessarily be aware of all
facts disclosed to him; even a reasonably diligent plaintiff
would not know those facts immediately upon receiving the
disclosure. Although “the words of a statute must be read
in their context,” Davis v. Michigan Dept. of Treasury, 489
U.S. 803, 809 (1989), petitioners’ argument again gives the
word “actual” little meaning at all.
    Petitioners also argue that §1113(2)’s plain meaning un-
dermines its purpose of protecting plan administrators
from suits over bygone investment decisions. If a plan par-
ticipant can simply deny knowledge, they say, administra-
tors will rarely get the benefit of §1113(2). But even if this
is true, as it may well be, we cannot say that heeding the
clear meaning of the word “actual” renders the statute so
“ ‘[in]coherent’ ” that it must be disregarded. Kingdomware
Technologies, Inc. v. United States, 579 U. S. ___, ___ (2016)
(slip op., at 8).
    For one thing, plan participants are not the only potential
10   INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                      Opinion of the Court

plaintiffs subject to §1113. The Secretary of Labor, for ex-
ample, may also sue imprudent fiduciaries for the benefit of
plan participants. See §1132(a)(2). And the United States
represents that the Secretary will have a hard time doing
so within §1113(2)’s timeframe if deemed to have actual
knowledge of the facts contained in the many reports that
the Department receives from ERISA plans each year. See
Brief for United States as Amicus Curiae 27–28. Moreover,
the statute’s repose period will still protect defendants from
suits filed more than six years after the alleged breach. See
§1113(1).
   Petitioners may well be correct that heeding the plain
meaning of §1113(2) substantially diminishes the protec-
tion that it provides for ERISA fiduciaries, but by the same
token, petitioners’ interpretation would greatly reduce
§1113(1)’s value for beneficiaries, given the disclosure re-
gime that petitioners themselves emphasize. Choosing be-
tween these alternatives is a task for Congress, and we
must assume that the language of §1113(2) reflects Con-
gress’s choice. If policy considerations suggest that the cur-
rent scheme should be altered, Congress must be the one to
do it. See, e.g., Azar v. Allina Health Services, 587 U. S. ___,
___ (2019).
   Finally, petitioners argue that the plain meaning of “ac-
tual knowledge” renders an earlier version of §1113(2) inco-
herent. As originally enacted, the §1113(2) limitations pe-
riod began either when the plaintiff gained actual
knowledge of the alleged breach or when “a report from
which [the plaintiff] could reasonably be expected to have
obtained knowledge . . . was filed with” the Secretary of La-
bor. 29 U.S. C. §1113(2) (1976 ed.). That latter, construc-
tive-knowledge clause was later repealed. See Omnibus
Budget Reconciliation Act of 1987, §9342(b), 101 Stat.
1330–371. According to petitioners, if “actual knowledge”
means what it says, then the original version of §1113(2)
charged plan participants with learning what was sent to
                  Cite as: 589 U. S. ____ (2020)           11

                      Opinion of the Court

the Secretary but not what was sent to them.
  The version at issue here, however, is the current one—
from which Congress removed any mention of constructive
knowledge. “When Congress acts to amend a statute, we
presume it intends its amendment to have real and sub-
stantial effect.” Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 258–259 (2004) (internal quotation marks
omitted). Section 1113(2)’s history thus more readily sug-
gests that the current version does in fact require actual
knowledge.
                              III
   Nothing in this opinion forecloses any of the “usual ways”
to prove actual knowledge at any stage in the litigation.
Farmer v. Brennan, 511 U.S. 825, 842 (1994). Plaintiffs
who recall reading particular disclosures will of course be
bound by oath to say so in their depositions. On top of that,
actual knowledge can be proved through “inference from
circumstantial evidence.” Ibid.; see also Staples v. United
States, 511 U.S. 600, 615–616, n. 11 (1994) (“[K]nowledge
can be inferred from circumstantial evidence”). Evidence of
disclosure would no doubt be relevant, as would electronic
records showing that a plaintiff viewed the relevant disclo-
sures and evidence suggesting that the plaintiff took action
in response to the information contained in them. And
though, “[a]t the summary judgment stage, facts must be
viewed in the light most favorable to the nonmoving party,”
that is true “only if there is a ‘genuine’ dispute as to those
facts.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting
Fed. Rule Civ. Proc. 56(c)). If a plaintiff ’s denial of
knowledge is “blatantly contradicted by the record,” “a court
should not adopt that version of the facts for purposes of
ruling on a motion for summary judgment.” 550 U.S.,
at 380.
   Today’s opinion also does not preclude defendants from
contending that evidence of “willful blindness” supports a
12     INTEL CORP. INVESTMENT POLICY COMM. v. SULYMA

                       Opinion of the Court

finding of “actual knowledge.” Cf. Global-Tech Appliances,
Inc. v. SEB S. A., 563 U.S. 754, 769 (2011).
   In the case before us, however, petitioners do not argue
that “actual knowledge” is established in any of these ways,
only that they need not offer any such proof. And that is
incorrect.
                          *     *     *
     For these reasons, we affirm.
                                              It is so ordered.